Denny, J.
This action was instituted and heard in the Superior Court of Franklin County, North Carolina, pursuant to the provisions of 7 U.S.C.A., Section 1365, of the Agricultural Adjustment Act.
Under the required procedure set forth in Section 1365 of the above Act, the Review Committee was required “to certify and file in the court a transcript of the record upon which the determination complained of was made, together with its findings of fact.”
It is provided in 7 U.S.C.A., Section 1366: “The review by the court shall be limited to questions of law, and the findings of fact by the review committee, if supported by evidence, shall be conclusive.” See Burleson v. Francis, 246 N.C. 619, 99 S.E. 2d 767; Luke v. Review Committee, 155 F. Supp. 719; Lee v. DeBerry, 219 S.C. 382, 65 *53S.E. 2d 775, where this provision of the law has been considered and applied.
In this connection, it is well to note that in the application for review of the evidence introduced before the Review Committee, the original plaintiff, James W. Mason, never took an exception to any of the Committee’s findings of fact, conclusions of law or the determination. Therefore, the findings of fact by the Review Committee stand unchallenged and are presumed to be supported by competent evidence and are binding on appeal. Goldsboro v. R.R., 246 N.C. 101, 97 S.E. 2d 486, and cited cases. Furthermore, neither of the two assignments of error set out in the record on appeal is supported by an exception. This, however, does not foreclose the right of the present appellants to have the court consider and determine the legal questions presented by the appeal itself. Gibson v. Ins. Co., 232 N.C. 712, 62 S.E. 2d 320. An appeal itself is considered an exception to the judgment and any other matters appearing upon the face of the record. Dixon v. Osborne, 201 N.C. 489, 160 S.E. 579; Russos v. Bailey, 228 N.C. 783, 47 S.E. 2d 22.
The Code of Federal Regulations, Section 719.7, revised as of 1 January 1960, reads as follows: “(a) Applicability. Whenever the county committee determines that a farm should be reconstituted the farm allotments and farm history and soil bank base acreages shall be reviewed and reconstituted in accordance with the regulations in this part and related county office records shall be revised as necessary to properly reflect basic allotment data for each farm as reconstituted. To the extent practicable all reconstitutions shall be based on facts and conditions existing at the time the change requiring the reconstitution occurred rather than on facts and conditions existing at the time the actual reconstitution action is taken by the county committee.”
Since it was stipulated by the parties that the records in the farm file for farm K-2679 for the year 1954 and previous years have been destroyed by the local County Committee in accordance with applicable regulations requiring such destruction, and in view of the finding in Finding of Fact No. 4, to the effect that because of the lack of reliable records and evidence a determination cannot be made as to the facts and conditions existing at the time Mason sold the land to Lye, we hold that the County Committee was authorized to make the allotments based on the conditions as they existed at the time James G. Lye filed a request on 6 January 1960 for a redetermination of the cropland on farm K-2679 and requested that the farm be divided.
*54The appellants insist and argue that the County Committee used the cropland method in redetermining the allotments when the contribution method should have been used. They further contend that in arriving at the cropland on the Lye tract of land, the County Committee included as “cropland,” land devoted to pasture and production of hay in contravention of applicable regulations.
The contribution method and the cropland method are set out in the Code of Federal Regulations (Cumulative Supplement), Section 719.8 (a), as follows: “(1) Contribution method. If the farm to be divided is the result of a combination which became effective during the six-year period immediately prior to the current year, each tract which is identical to a tract which went into the combination and which is being separated from the parent farm in whole or in part shall share in the allotments and history acreages for the parent farm for the current year in the same proportion that each tract contributed to the allotments for the parent farm at the time of the combination
“(2) Cropland method. If the contribution rule is not applicable, the current year allotments and allotment crop history acreages determined for the parent farm, shall, except as otherwise provided under contribution and history methods, be apportioned among the tracts in the same proportion that the acreage of cropland * * * in each such tract bears to the cropland * * for the parent farm * *
We do not understand that the appellants contend that the history method is applicable to this case; hence, we deem it unnecessary to set out the statutory provision with respect thereto which may be found in the Code of Federal Regulations (Cumulative Supplement), Section 719.8 (a) (3).
We concede that if James W. Mason had obtained the tract of land sold to James G. Lye within six years immediately prior to 1960 instead of during the year 1942, and if when the Lye tract was combined with the Mason land it had allotments of tobacco, corn, and wheat, which were combined with Mason’s allotments, then it would have been incumbent on the County Committee to have used the contribution method and to have allotted to the Lye farm such allotments as that tract contributed to the Mason farm allotments at the time of the combination. However, there is no evidence or finding of fact to show what allotments the Lye farm contributed to the parent farm allotments in 1942, if any. There is evidence tending to show that no crop acreage was allotted to the Lye tract of land or that James G. Lye produced any allotment crops from 1950 through 1959. On the other hand, there is evidence tending to show that Mason and Lye recognized that the owner of the Lye tract was entitled to allotments, *55for Lye consented for Mason to continue to use the allotments, whatever they were. Moreover, there is evidence tending to show that Mason continued to use all the acreage allotted to farm K-2679 prior to the division and reconstitution in 1960.
It is possible that the Lye tract of land at the time it was purchased by James W. Mason in 1942, made no substantial contribution to the Mason farm allotments. It is also possible that when Mason sold this 164-acre tract of land to James G. Lye in 1950 the farm had but little if any cropland thereon that would have entitled Lye to any substantial portion of the crop allotments allotted to Mason for the combined farms. Even so, by neglecting for a period of approximately ten years to request a division of the farms, and to have the crop acreage allotments determined for the respective farms, the division in 1960, based on cropland on the respective tracts of land at that time, may have resulted in the Lye tract of land having received a larger crop acreage allotment than it would have been entitled to in 1950. Be that as it may, in view of the stipulation of the parties and the findings of fact by the Review Committee, the appellants cannot complain unless there was error of law made by the County Committee including as cropland on the Lye tract of land, land not eligible to be included as cropland under the law and the Federal regulations pertaining thereto.
It is provided in the Code of Federal Regulations, Section 719.10, in pertinent part, as follows: “The definition of cropland requires certain factual determinations and provides latitude for county committee judgment with respect to several factors. * * * A land area which is not in an established rotation pattern recognized in the community or which was not tilled within the preceding five-year period shall be classified as noncropland. * * *
“ (a) Tilled land. Cropland planted or devoted to a crop (other than a permanent vegetative cover) and from which a crop is harvested or on which tillage operations are carried out in a workmanlike manner during the summer growing season in preparation of the land for the seeding of a crop for harvest shall be considered as meeting the ‘tilled’ requirement for that year. * * *
“(b) Rotation. This factor, perhaps more than any other, requires flexibility in application because of the variety of crops grown and production practices peculiar to specific areas of the country. It is a means of recognizing these local practices but must not be used as a device to establish or maintain an unrealistic cropland figure. As a general rule, land may be considered to be in a rotation pattern when a recognized system of cropping plans or land use is carried out over a period of years resulting in the land area being devoted to those *56crops and land uses which contribute reasonable beneficial effects to the land. The county committee should determine a reasonable period of years, after which cropland that is not in an established rotation pattern will be reclassified as noncropland. As a matter of general policy this period should normally not exceed five years. It may be necessary in some areas to establish a longer rotation period for perennial legumes and grasses.
“(c) Permanent vegetative cover (other than trees). Cropland established in permanent vegetative cover, other than trees, shall be considered as cropland for a period of five years including the year of establishment and as long thereafter as it is determined to be in an established rotation pattern. Meadowland on which a light seeding or fertilizing operation is carried out at intervals will not be considered as tilled for the purpose of retaining the cropland classification on the area. Pasturing any acreage or cutting hay from native hay-land shall not be considered as cropping.”
There was evidence before the Review Committee to the effect that in 1959 Lye cultivated on his farm 11 acres of corn and 14 acres of sorghum that was used for silage for cows, and that 20 acres in millet and soy beans were used for temporary pasture; that practically all of the permanent pasture had been rotated within five years, except a 12-acre tract and a 5-acre tract which have been in fescue and clover since 1950.
It certainly cannot be held as a matter of law that the County Committee included land not eligible to be included as cropland in determining the cropland of the Lye farm in 1960.
In light of the findings of fact by the Review Committee and the applicable provisions of the Agricultural Adjustment Act and the Federal regulations pertaining thereto, in our opinion the judgment of the court below should be upheld.
Affirmed.